         Case 7:12-cv-06421-KMK Document 245 Filed 05/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

        -v-                                                              ORDER

 EDWARD BRONSON and                                              No. 12-CV-6421 (KMK)
 E-LIONHEART ASSOCIATES, LLC,
 d/b/a FAIRHILLS CAPITAL,

                                Defendants,
        -and-

 FAIRHILLS CAPITAL, INC.,

                                Relief Defendant.


KENNETH M. KARAS, District Judge:

       Pursuant to this Court’s Order dated May 14, 2021, (Dkt. No. 241), and the SEC’s

subsequent request to call additional witnesses, (Dkt. No. 242), the Court hereby orders the

following individuals to appear before this Court on June 3, 2021 at 1:30 p.m. for a hearing in

the instant matter:

           •    John Kellas
           •    Stuart Krost
           •    Chelsea Krost
           •    Allen Tucci

SO ORDERED.

DATED:          May 25, 2021
                White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
